Terrae. J.,
delivered the opinion of the court.
W. V. Turner and others sued the defendant in ejectment for the E. % of S. E. J of sec. 16, T. 27, E. 2, west, in Quit-man county. The plaintiffs read in evidence a conveyance o'f the tract by the president of the board of supervisors to J. A. Cooper and A. II. Jamison. The deed recited that a majority of the heads of families resident in the township, minors and females not excepted, had petitioned for the sale of the same; that appraisers had been appointed, and had made a report of their appraisement thereof, and that an order of the board of supervisors had authorized said president to convey the land to Cooper and Jamison. The deed recited the performance of the several requirements of the statute in respect to such sales, or, more properly speaking, leases. The appraisers’ report was given in evidence; the order of the board directing *866the lease of the land for ninety-nine years was also produced. The plaintiff also offered in evidence a list including this land as sold to the state of the 1st of October, 1894, for the delinquent taxes for 1893 by G. 0. Jones, tax collector of Quitman county, but the certificate of said tax collector was made on the 19th day of February, 1896, more than one month after Jones went out of the office of tax collector, and more than sixteen months after the sale. Tie also gave in evidence a conveyance from the state on the 1st of October, 1894, for the delinquent taxes had been made, and filed among the records of the court a petition of a majority of the heads of .families for the lease of said land, as required by the statute, and also proof that said petition had been lost, and a certificate of the clerk to the same effect. The court excluded all the evidence, and directed a verdict for the defendant.
The proceedings of a court of special and limited jurisdiction must appear regular, and all the jurisdictional facts must appear upon the face of the record. But if a part or the whole of a record be lost or destroyed, secondary evidence may be given of its existence and contents. 'A record proves itself when in existence, and can only be tried by itself; but if lost or destroyed, it is well settled that its existence may be proved aliunde. Williams v. Cammack, 27 Miss., 220.
The certificate of tax collector Jones to the list of lands sold to the state, made long after the sale, and more than forty days after the expiration of his term of office, was not an instrument authorized by law, and was properly excluded from the jury. At the date of the certificate Jones was functus officio, and, being out of office, he could by no act of his validate his previous official acts.
The judgment must he affirmed.